DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 6 last 4 lines, filed 01/31/2022, with respect to claims 4 and 8 have been fully considered and are persuasive.  The objections of 11/01/2021 have been withdrawn. 
Applicant’s arguments, see page 8 first paragraph, filed 01/31/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sherwood (US6454811).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 4, 6, 9, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood (US6454811) in view of Nishibori (US5080292 – previously of record).

In reference to claim 1:
Sherwood discloses a method for producing a gelatin formed body which consists essentially of gelatin (col 7 ln 10-20; col 8 ln 41-63), the method comprising:
supplying a powder consists essentially of gelatin (col 8 ln 41-63);
a step a of forming, on a substrate, a layer containing the powder (Fig. 1); 
a step b of jetting liquid droplets of an aqueous solution containing alcohols having a boiling point of 120° C. or lower toward the layer formed in the step a from a nozzle and flying the jetted liquid droplets so that the liquid droplets are landed on the layer formed in the step a, thereby forming a gelatin formed body (col 9 ln 36-40 disclosing ethanol); and
removing the gelatin formed body from the substrate (Fig. 1 showing the final product removed from the substrate).
Bredt does not disclose air-drying an aqueous gelatin solution to obtain the gelatin powder. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Nishibori discloses a known method of producing gelatin powder including drying and pulverizing (col 7 ln 1-14). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize an air-dried gelatin powder, as taught by Nishibori, in the method of Bredt because all of the claimed elements are known in the art and the combination yields predictable results, e.g. a well-known method is used to form the gelatin powder.

In reference to claim 3:
In addition to the discussion of claim 1, above, Sherwood further discloses wherein the alcohol having a boiling point of 120° C. or lower in the step b is ethanol (col 9 ln 36-40).

In reference to claim 4:
In addition to the discussion of claim 1, above, Sherwood further teaches further comprising: after the step b,
a step c of forming a layer containing a powder which is obtained by air-drying an aqueous gelatin solution and has an average particle diameter of 25 to 200 μm on the layer formed in the step a and the gelatin formed body formed in the step b; and
a step d of jetting liquid droplets of an aqueous solution containing alcohols having a boiling point of 120° C. or lower from a nozzle and flying the jetted liquid droplets so that the liquid droplets are landed on the layer formed in the step c, thereby producing a gelatin formed body (repeating for additional layers in col 12 ln 20-36, particle size in col 8 ln 3-6, col 8 ln 17-25, col 12 ln 50-55, ethanol in col 9 ln 36-40; Fig. 1).

In reference to claim 6:
In addition to the discussion of claim 4, above, Sherwood further discloses wherein the alcohol having a boiling point of 120° C. or lower in the step b is ethanol (col 9 ln 36-40).

In reference to claim 9:
In addition to the discussion of claim 1, above, Sherwood further discloses further comprising a step g of removing the powder not used for forming a gelatin formed body (col 8 ln 5-6).

In reference to claim 10:
In addition to the discussion of claim 9, above, Sherwood further discloses further comprising a step h of heating the formed body to cure the formed body, after the step g (col 12 ln 65-col 13 ln 3).

In reference to claim 11:
In addition to the discussion of claim 10, above, modified Sherwood does not disclose wherein the formed body is heated for 1 hour to 72 hours. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As applied to the instant application, Sherwood explicitly discloses heating in order to further promote binding (col 12 ln 65-col 13 ln 3), it is not inventive to find an optimal or workable range of time for the required heating.

In reference to claim 13:
In addition to the discussion of claim 1, above, Sherwood further discloses further comprising a step j of seeding cells into the gelatin formed body (col 10 ln 33-35).

In reference to claim 14:
In addition to the discussion of claim 1, above, Sherwood further discloses wherein the gelatin formed body is a scaffold for regenerative medicine or a tissue repair material (abstract).

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood and Nishibori as applied to claims 1 and 4, above, and further in view of Norikane (US20160040025 – previously of record).

In reference to claim 2:
In addition to the discussion of claim 1, above, modified Sherwood does not explicitly disclose wherein the gelatin in the step a is animal gelatin. However, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). As applied to the instant application, Norikane discloses a method for producing an object using a gelatin binder (abstract, claim 5, paras 0033-0034). Norikane further discloses wherein the gelatin is animal gelatin (para 0051, beMatrixTM is a porcine skin derived gelatin). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize animal gelatin, as taught by Norikane, for the gelatin of modified Sherwood because animal gelatin is known in the art as a suitable binder for additive manufacturing.

In reference to claim 5:
In addition to the discussion of claim 4, above, modified Sherwood does not explicitly disclose wherein the gelatin in the step a is animal gelatin. However, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). As applied to the instant application, Norikane discloses a method for producing an object using a gelatin binder (abstract, claim 5, paras 0033-0034). Norikane further discloses wherein the gelatin is animal gelatin (para 0051, beMatrixTM is a porcine skin derived gelatin). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize animal gelatin, as taught by Norikane, for the gelatin of modified Sherwood because animal gelatin is known in the art as a suitable binder for additive manufacturing.

Claim(s) 7, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood and Nishibori as applied to claim 1, above, and further in view of Bredt (US20050003189 – previously of record).

In reference to claim 7:
In addition to the discussion of claim 1, above, modified Sherwood does not teach wherein in the step b, the produced gelatin formed body is in contact with the substrate. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Bredt teaches a method for producing a gelatin formed body from a powder material (abstract, paras 0117, 0139; Fig. 2). Bredt further teaches wherein the produced gelatin formed body is in contact with the substrate (Figs. 1-3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Sherwood by printing directly onto the substrate, as taught by Bredt, because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the method prints the body in a known way.

In reference to claim 8:
In addition to the discussion of claim 1, above, Sherwood further discloses further comprising:
after the step b,
a step c1 of forming a layer containing a powder which is obtained by air-drying an aqueous gelatin solution and has an average particle diameter of 25 to 200 μm on the layer formed in the step a and the gelatin formed body formed in the step b; and a step d1 of jetting liquid droplets of an aqueous solution containing alcohols having a boiling point of 120° C. or lower from a nozzle and flying the jetted liquid droplets so that the liquid droplets are landed on the layer formed in the step c1, thereby producing a gelatin formed body (repeating for additional layers in col 12 ln 20-36, particle size in col 8 ln 3-6, col 8 ln 17-25, col 12 ln 50-55, ethanol in col 9 ln 36-40; Fig. 1); and
further comprising, after the step d1, a step e of forming a layer containing a powder which is obtained by air-drying an aqueous gelatin solution and has an average particle diameter of 25 to 200 μm on the layer formed in the step c1 and the gelatin formed body formed in the step d1; and a step f of jetting liquid droplets of an aqueous solution containing alcohols having a boiling point of 120° C. or lower from a nozzle and flying the jetted liquid droplets so that the liquid droplets are landed on the layer formed in the step e, thereby producing a gelatin formed body that is removed from the substrate (repeating for additional layers in col 12 ln 20-36, particle size in col 8 ln 3-6, col 8 ln 17-25, col 12 ln 50-55, ethanol in col 9 ln 36-40; Fig. 1),
in the step d1, the liquid droplets are landed on a region corresponding to the outer peripheral region of the upper surface of the gelatin formed body formed in the step b (Fig. 3B), and
in the step f, the liquid droplets are landed in a region corresponding to the outer peripheral region of the upper surface of the gelatin formed body formed in the step d1 and in a region inside the region surrounded by the gelatin formed body formed in the step d1 (Fig 3B).
In addition to the discussion of claim 1, above, modified Sherwood does not teach wherein in the step b, the produced gelatin formed body is in contact with the substrate. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Bredt teaches a method for producing a gelatin formed body from a powder material (abstract, paras 0117, 0139; Fig. 2). Bredt further teaches wherein the produced gelatin formed body is in contact with the substrate (Figs. 1-3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Sherwood by printing directly onto the substrate, as taught by Bredt, because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the method prints the body in a known way.

In reference to claim 12:
In addition to the discussion of claim 1, above, modified Sherwood does not teach further comprising a step i of encapsulating the gelatin formed body with a support. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Bredt teaches a method for producing a gelatin formed body from a powder material (abstract, paras 0117, 0139; Fig. 2). Bredt further teaches encasing the gelatin formed body with a support (para 0079). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to combine the method of modified Sherwood with the support encapsulation of Bredt because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the final product is produced having known features by known methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742